DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed April 02, 2019 claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogan et al. (US Pub. No. 20160335117) in view of Arakawa et al. (US Pub. No. 20130346363).

As to claim 1, Kogan et al. teaches a method, comprising: 
performing, by a computer comprising one or more processors and memory implementing a plurality of threads, a lock acquisition operation on a first range of elements of a shared resource (See Paragraph 7 discloses a lock acquisition using threads), comprising: 

scanning a linked list of descriptors of currently locked ranges to identify locked ranges of elements overlapping the first range, wherein the descriptors for the currently locked ranges each comprise a link to a next descriptor (Paragraph 45 discloses recent work using linked lists and locks); and 
waiting for each of the identified overlapping locked ranges of elements to be released (See Paragraph 84 discloses releasing a lock); and 
executing, subsequent to the verifying, an atomic operation to insert a descriptor for the first range into the linked list of descriptors of currently locked ranges to acquire a lock of the first range of elements of the shared resource, wherein the atomic operation comprises determining that no ranges overlapping the first range have been added to the linked list of descriptors (See Paragraph 31 discloses atomically applied operations); 
wherein the lock acquisition operation executes on a particular thread of the plurality of threads, and wherein the performing of the lock acquisition operation does not exclude access to the linked list of descriptors by other threads of the plurality of threads (See Paragraph 125 discloses allowing threads to access the shared data structure concurrently without any help from a combiner).  Kogan et al. does not disclose explicitly teach verifying that ranges of overlap.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kogan et al. (synchronizing accesses to concurrent data structure by threads) with Arakawa et al. (synchronization).  This would hake facilitated range lock management for performing atomic operations.  See Arakawa et al. Paragraph(s) 51-53.  
As to claim 8, Kogan et al. teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors implementing a plurality of threads cause the one or more processors to perform a lock acquisition operation on a first range of elements of a shared resource (See Paragraph 7 discloses a lock acquisition using threads), comprising: 
verifying that no currently locked ranges of elements of the shared resource overlap the first range (See Paragraph 136 disclose a key range may be estimated), comprising: 
scanning a linked list of descriptors of currently locked ranges to identify locked ranges of elements overlapping the first range, wherein the descriptors for the currently locked ranges each comprise a link to a next descriptor (Paragraph 45 discloses recent work using linked lists and locks); and 
waiting for each of the identified overlapping locked ranges of elements to be released (See Paragraph 84 discloses releasing a lock); and 
executing, subsequent to the verifying, an atomic operation to insert a descriptor for the first range into the linked list of descriptors of currently locked ranges to acquire a lock of the first range of elements of the shared resource, wherein the atomic operation comprises determining that no ranges overlapping the first range have been added to the linked list of descriptors (See Paragraph 31 discloses atomically applied operations); 
wherein the lock acquisition operation executes on a particular thread of the plurality of threads, and wherein the performing of the lock acquisition operation does not exclude access to the linked list of descriptors by other threads of the plurality of threads (See Paragraph 125 discloses allowing threads to access the shared data structure concurrently without any help from a combiner).  Kogan et al. does not disclose explicitly teach verifying that ranges of overlap.
	However, Arakawa et al. teaches verifying that no currently locked ranges of elements of the shared resource overlap the first range (See Paragraph 249 discloses determined that the acquired lock range overlaps).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kogan et al. (synchronizing accesses to concurrent data structure by threads) with Arakawa et al. (synchronization).  This would hake facilitated range lock management for performing atomic operations.  See Arakawa et al. Paragraph(s) 51-53.  
As to claim 15, Kogan et al. teaches a system, comprising: 
one or more processors implementing a plurality of threads and a memory, the memory comprising program instructions executable by the one or more processors to perform a lock acquisition operation on a first range of elements of a shared resource (See Paragraph 7 discloses a lock acquisition using threads), the lock acquisition operation on the first range of elements configured to: 
scan a linked list of descriptors of currently locked ranges to identify locked ranges of elements overlapping the first range, wherein the descriptors for the currently locked ranges each comprise a link to a next descriptor (See Paragraph 136 disclose a key range may be estimated and Paragraph 45 discloses recent work using linked lists and locks); 
wait for each of the identified overlapping locked ranges of elements to be released (See Paragraph 84 discloses releasing a lock); and 
execute, subsequent to waiting for each of the identified overlapping locked ranges of elements to be released, an atomic operation to insert a descriptor for the first range into the linked list of descriptors of currently locked ranges to lock the first range of elements of the shared resource, wherein the atomic operation comprises determining that no ranges overlapping the first range have been added to the linked list of descriptors (See Paragraph 31 discloses atomically applied operations); 
wherein the lock acquisition operation executes on a particular thread of the plurality of threads, and wherein the performing of the lock acquisition operation does not exclude access to the linked list of descriptors by other threads of the plurality of threads (See Paragraph 125 discloses allowing threads to access the shared data structure concurrently without any help from a combiner).  Kogan et al. does not disclose explicitly teach verifying that ranges of overlap.
	However, Arakawa et al. teaches verifying that no currently locked ranges of elements of the shared resource overlap the first range (See Paragraph 249 discloses determined that the acquired lock range overlaps).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kogan et al. (synchronizing accesses to concurrent data structure by threads) with Arakawa et al. (synchronization).  This would hake facilitated range lock management for performing atomic operations.  See Arakawa et al. Paragraph(s) 51-53.  


Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogan et al. (US Pub. No. 20160335117) and Arakawa et al. (US Pub. No. 20130346363) in further view of Kim et al. (US Pub. No. 20170116255).

The Kogan et al. reference as modified by Arakawa et al. teaches all the limitations of claim 1.  With respect to claim 2, Kogan et al. reference as modified by Arakawa et al. does not disclose the an atomic compare and swap.
However, Kim et al. teaches the method of claim 1, wherein the atomic operation comprises performing an atomic compare and swap operation on the link to a next descriptor of a descriptor of a currently locked range (See Paragraph 53 disclose a compare and swap). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kogan et al. (synchronizing accesses to concurrent data structure by threads) and Arakawa et al. (supporting use of lock-less algorithms to improve concurrency) with Kim et al. (supporting use of lock-less algorithms to improve concurrency).  This would have facilitated range lock management for performing atomic operations.  See Arakawa et al. Paragraph(s) 51-53.

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

Claim(s) 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogan et al. (US Pub. No. 20160335117) and Arakawa et al. (US Pub. No. 20130346363) in further view of Browser et al. (US Pub. No. 20130185270.

The Kogan et al. reference as modified by Arakawa et al. teaches all the limitations of claim 1.  With respect to claim 3, Kogan et al. reference as modified by Arakawa et al. does not disclose a non-exclusive lock.
However, Browser et al. teaches the method of claim 1, wherein the lock acquisition operation on the first range of elements acquires a non-exclusive lock, wherein the descriptor for the first range comprises an indicator of a non-exclusive lock, and wherein the identified locked ranges of elements overlapping the first range exclude currently locked ranges comprising respective descriptors indicating non-exclusive locks (See Paragraph 45 discloses non-exclusive lock).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kogan et al. (synchronizing accesses to concurrent data structure by threads) and Arakawa et al. (supporting use of lock-less algorithms to improve concurrency) with Browser et al. (lock acceleration).  This would hake facilitated range lock management for performing atomic operations.  See Browser et al. Paragraph(s) 62.

The Kogan et al. reference as modified by Arakawa et al. and Browser et al. teaches all the limitations of claim 3.  With respect to claim 4, Browser et al. teaches the method of claim 3, the performing of the lock acquisition operation on the first range of elements further comprising: 
verifying, subsequent to the inserting, that no currently locked ranges comprising respective descriptors indicating an exclusive lock overlap the first range (See Paragraph 62 discloses the master lock monitor (110) includes functionality to grant a contended non-exclusive lock on a resource to a client. The master lock monitor (110) may also monitor the shared memory (106) in order to detect any exclusive locks or lock requests which may require queuing or conversion of lock types), comprising: 
scanning the linked list of descriptors of currently locked ranges comprising respective descriptors indicating exclusive locks to identify locked ranges of elements overlapping the first range (See Paragraph 62 discloses the master lock monitor (110) includes functionality to grant a contended non-exclusive lock on a resource to a client. The master lock monitor (110) may also monitor the shared memory (106) in order to detect any exclusive locks or lock requests which may require queuing or conversion of lock types); and 
waiting for each of the identified overlapping exclusively locked ranges of elements to be released (See Paragraph 62 discloses the master lock monitor (110) includes functionality to grant a contended non-exclusive lock on a resource to a client. The master lock monitor (110) may also monitor the shared memory (106) in order to detect any exclusive locks or lock requests which may require queuing or conversion of lock types). 

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

Claim(s) 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogan et al. (US Pub. No. 20160335117) and Arakawa et al. (US Pub. No. 20130346363) in further view of Dice et al. (US Pub. No. 20180107514).

The Kogan et al. reference as modified by Arakawa et al. teaches all the limitations of claim 1.  With respect to claim 5, Kogan et al. reference as modified by Arakawa et al. does not disclose the a fetch and add operations.
However, Dice et al. teaches method of claim 1, further comprising: 
performing, by the computer, a release operation on a particular currently locked range of elements of a shared resource (See Paragraph disclose a thread may release the lock by calling the lock's unlock method), comprising: 
performing, on a descriptor of the particular currently locked range, an atomic fetch and add operation on the link to the next descriptor to update a particular bit of the next descriptor to indicate the particular currently locked range has been released  (See Paragraph 53 disclose fetch-and-add instruction) the number of active threads that wait to acquire the lock). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kogan et al. (synchronizing accesses to concurrent data structure by threads) and Arakawa et al. (supporting use of lock-less algorithms to improve concurrency) with Dice et al. (concurrency).  This would hake facilitated thread management for performing operations.  See Dice et al. Paragraph(s) 2-7.


The Kogan et al. reference as modified by Arakawa et al. teaches all the limitations of claim 1.  With respect to claim 6, Kogan et al. reference as modified by Arakawa et al. does not disclose a head pointer.
However, Dice et al. teaches the method of claim 1, further comprising: 
performing, by the computer, a lock acquisition operation on a second range of elements of a shared resource (See Paragraph 34 discloses detect that the lock is saturated, and may place the (now passive) thread into a queue. This queue may be based on a linked list), comprising: 
determining that a head pointer for the linked list of descriptors indicates that the linked list is empty (See Paragraph 40 discloses pointers); and 
inserting a descriptor for the second range into the empty linked list of descriptors to lock the second range of elements of the shared resource via a fast insertion (See Paragraph 34 discloses detect that the lock is saturated, and may place the (now passive) thread into a queue. This queue may be based on a linked list), comprising: 
writing the head pointer to the address of the descriptor for the second range (See Paragraph 40 discloses pointers); and 
setting an indicator of fast insertion for the linked list of descriptors (See Paragraph 34 discloses detect that the lock is saturated, and may place the (now passive) thread into a queue. This queue may be based on a linked list). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kogan et al. (synchronizing accesses to concurrent data structure by threads) and Arakawa et al. (supporting use of lock-less algorithms to improve concurrency) with Dice et al. (concurrency).  This would hake facilitated range lock management for performing atomic operations.  See Dice et al. Paragraph(s) 51-53.

	The Kogan et al. reference as modified by Arakawa et al. and Dice et al. teaches all the limitations of claim 6.  With respect to claim 7, Dice et al. teaches the method of claim 6, the performing of the lock acquisition operation on the first range of elements further comprising clearing the indicator of fast insertion for the linked list of descriptors (See Paragraph 34 discloses a linked list). 

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20100076940 is directed to METHOD FOR PROVIDING MAXIMAL CONCURRENCY IN A TREE STRUCTURE:   [0106] support three lock granularities: coarse, medium, and fine. In the coarse-grained implementation, an operation locks the entire tree. Search operations lock it in S (read) mode, whereas insert, delete, and SMO operations lock it in X (write) mode. In the medium-grained implementation, one can lock the internal (non-leaf) sub-tree separately from the leaves (see, for example FIG. 6). FIG. 6 is a diagram illustrating granularities of atomic blocks, according to an embodiment of the present invention. By way of illustration, FIG. 6 depicts a cursor navigation component 602 and a root navigation component 604. In both cases, the medium-grained locking locks only the internal (non-leaf) sub-tree, whereas the coarse-grained locking locks the entire tree.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154